John Hancock Funds II Absolute Return Currency Fund Emerging Markets Fund Global Absolute Return Strategies Fund Strategic Income Opportunities Fund (each a fund) Supplement dated December 13, 2016 to the current Class R6 prospectus, as may be supplemented Effective immediately, the section entitled “Choosing an eligible share class” as it pertains to Class R6 shares is amended and restated as follows: CHOOSING AN ELIGIBLE SHARE CLASS Class R6 shares Class R6 shares are offered without any sales charge and are generally made available to the following types of investors if they also meet the minimum initial investment requirement for purchases of Class R6 shares. (See “Opening an account.”) · Qualified 401(a) plans (including 401(k) plans, Keogh plans, profit-sharing pension plans, money purchase pension plans, target benefit plans, defined benefit pension plans, and Taft-Hartley multi-employer pension plans) (collectively, qualified plans) · Endowment funds and foundations · Any state, county, or city, or its instrumentality, department, authority, or agency · plans, including 457(a) governmental entity plans and tax-exempt plans · Accounts registered to insurance companies, trust companies, and bank trust departments · Investment companies, both affiliated and not affiliated with the advisor · Any entity that is considered a corporation for tax purposes, including corporate nonqualified deferred compensation plans of such corporations · Fund Trustees and other individuals who are affiliated with the fund and other John
